       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 1 of 16



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Wesley Crouch,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      TNT Towing & Transportation, LLC,
13    an Arizona Limited Liability Company,
      and Thomas J. Kiley and Jane Doe
14    Kiley, a married couple,
15                          Defendants.
16
17
            Plaintiff, Wesley Crouch (“Plaintiff” or “Wesley Crouch”), sues the Defendants
18
     TNT Towing & Transportation, LLC and Thomas J. Kiley and Jane Doe Kiley
19
20   (“Defendants”) and alleges as follows:
21                               PRELIMINARY STATEMENT
22
            1.    This is an action for unpaid minimum wages, unpaid overtime wages,
23
     liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
24
25   Act (“FLSA”), 29 U.S.C. § 201, et seq.; unpaid minimum wage under the Arizona
26   Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Chapter
27
28
                                                -1-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 2 of 16




     2, Article 8; and unpaid wages under the Arizona Wage Act (“AWA”), A.R.S. Title 23,
 1
 2   Chapter 2, Article 7.
 3          2.     The FLSA was enacted “to protect all covered workers from substandard
 4
     wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 5
     728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 6
 7   minimum wage of pay for all time spent working during their regular 40-hour
 8   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
 9
     exempt employees one and one-half their regular rate of pay for all hours worked in
10
     excess of 40 hours in a workweek. See 29 U.S.C § 207.
11
12          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within

13   the State of Arizona.
14
            4.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage
15
     payments to employees within the State of Arizona.
16
17                                JURISDICTION AND VENUE

18          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
19
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
20
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
21
22   1367 because the state law claims asserted herein are so related to claims in this action

23   over which this Court has subject matter jurisdiction that they form part of the same case
24
     or controversy under Article III of the United States Constitution.
25
            6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
26
27   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

28
                                                  -2-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 3 of 16




     Defendants regularly conduct business in and have engaged in the wrongful conduct
 1
 2   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
 3                                             PARTIES
 4
            7.     At all times material to the matters alleged in this Complaint, Plaintiff was
 5
     an individual residing in Yavapai County, Arizona, and is a former employee of
 6
 7   Defendants.
 8          8.     At all material times, TNT Towing & Transportation, LLC was a
 9
     corporation duly licensed to transact business in the State of Arizona. At all material
10
     times, Defendant TNT Towing & Transportation, LLC does business, has offices, and/or
11
12   maintains agents for the transaction of its customary business in Yavapai County,

13   Arizona.
14
            9.     At all relevant times, Defendant TNT Towing & Transportation, LLC
15
     owned and operated as “TNT Towing & Transport,” a vehicle towing and repossession
16
17   company located at 942 AZ-89, Prescott Valley, Arizona 86314.

18          10.    Under the FLSA, Defendant Defendant TNT Towing & Transportation,
19
     LLC is an employer. The FLSA defines “employer” as any person who acts directly or
20
     indirectly in the interest of an employer in relation to an employee. At all relevant times,
21
22   Defendant TNT Towing & Transportation, LLC had the authority to hire and fire

23   employees, supervised and controlled work schedules or the conditions of employment,
24
     determined the rate and method of payment, and maintained employment records in
25
     connection with Plaintiff’s employment with Defendants. As a person who acted in the
26
27   interest of Defendant TNT Towing & Transportation, LLC in relation to the company’s

28
                                                   -3-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 4 of 16




     employees, Defendant TNT Towing & Transportation, LLC is subject to liability under
 1
 2   the FLSA.
 3          11.    Defendants Thomas J. Kiley and Jane Doe Kiley are, upon information and
 4
     belief, husband and wife. They have caused events to take place giving rise to the claims
 5
     in this Complaint as to which their marital community is fully liable. Thomas J. Kiley
 6
 7   and Jane Doe Kiley are owners of Defendant TNT Towing & Transportation, LLC and
 8   were at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. §
 9
     203(d).
10
            12.    Under the FLSA, Defendants Thomas J. Kiley and Jane Doe Kiley are
11
12   employers. The FLSA defines “employer” as any person who acts directly or indirectly

13   in the interest of an employer in relation to an employee. At all relevant times,
14
     Defendants Thomas J. Kiley and Jane Doe Kiley had the authority to hire and fire
15
     employees, supervised and controlled work schedules or the conditions of employment,
16
17   determined the rate and method of payment, and maintained employment records in

18   connection with Plaintiff’s employment with Defendants. As persons who acted in the
19
     interest of Defendant TNT Towing & Transportation, LLC in relation to the company’s
20
     employees, Defendants Thomas J. Kiley and Jane Doe Kiley are subject to individual
21
22   liability under the FLSA.

23          13.    Plaintiff is further informed, believes, and therefore alleges that each of the
24
     Defendants herein gave consent to, ratified, and authorized the acts of all other
25
     Defendants, as alleged herein.
26
27
28
                                                  -4-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 5 of 16




            14.    Defendants, and each of them, are sued in both their individual and
 1
 2   corporate capacities.
 3          15.    Defendants are jointly and severally liable for the injuries and damages
 4
     sustained by Plaintiff.
 5
            16.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 6
 7   by the FLSA, 29 U.S.C. § 201, et seq.
 8          17.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
 9
     Defendants.
10
            18.    At all relevant times, Defendants were and continue to be “employers” as
11
12   defined by the FLSA, 29 U.S.C. § 201, et seq.

13          19.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
14
     Defendants.
15
            20.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
16
17   by A.R.S. § 23-362.

18          21.    At all relevant times, Defendants were and continue to be “employers” of
19
     Plaintiff as defined by A.R.S. § 23-362.
20
            22.    Defendants individually and/or through an enterprise or agent, directed and
21
22   exercised control over Plaintiff’s work and wages at all relevant times.

23          23.    Plaintiff, in his work for Defendants, was employed by an enterprise
24
     engaged in commerce that had annual gross sales of at least $500,000.
25
            24.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
26
27   commerce or the production of goods for commerce.

28
                                                 -5-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 6 of 16




           25.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
 1
 2   interstate commerce.
 3         26.    Plaintiff, in his work for Defendant, regularly handled goods produced or
 4
     transported in interstate commerce.
 5
                                  FACTUAL ALLEGATIONS
 6
 7         27.    Defendants own and/or operate as TNT Towing & Transportation, an
 8   enterprise located in Yavapai County, Arizona.
 9
           28.    TNT Towing & Transportation, LLC is a vehicle towing and repossession
10
     company located in Phoenix, Arizona.
11
12         29.    Plaintiff was hired by Defendants in approximately January 2018.

13         30.    At all relevant times, Plaintiff worked for Defendants until approximately
14
     May 2019.
15
           31.    At all relevant times, in his work for Defendants, Plaintiff worked as a
16
17   flatbed tow-truck driver for Defendants.

18         32.    In his work for Defendants, Plaintiff performed non-exempt manual,
19
     unskilled labor, all of which was related to vehicle towing and repossession. Such work
20
     included, but was not limited to, towing vehicles to and from Defendants’ holding
21
22   facility, shops, customers’ homes, or body shops.

23         33.    Defendants, in their sole discretion, paid Plaintiff a salary of $1,300.00
24
     biweekly, regardless of the number of hours he worked in a given workweek.
25
           34.    Plaintiff, in his work for Defendants, was generally scheduled to, and did,
26
27   work 60-70 hours per week

28
                                                -6-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 7 of 16




            35.    Defendants did not compensate Plaintiff one and one-half times his regular
 1
 2   rate of pay for all hours worked in excess of 40 hours in a workweek.
 3          36.    Defendants did not compensate Plaintiff one and one-half times his regular
 4
     rate of pay for all hours worked in excess of 40 hours in a workweek based solely on the
 5
     fact that Defendants paid Plaintiff a salary.
 6
 7          37.    Defendants classified Plaintiff as W-2 employee.
 8          38.    In his work for Defendants, Plaintiff was not a manager.
 9
            39.    In his work for Defendants, Plaintiff did not have supervisory authority
10
     over any employees.
11
12          40.    In his work for Defendants, Plaintiff did not possess the authority to hire or

13   fire employees.
14
            41.    In his work for Defendants, Plaintiff did not possess authority to make
15
     critical job decisions with respect to any of Defendants’ employees.
16
17          42.    In his work for Defendants, Plaintiff did not direct the work of two or more

18   employees.
19
            43.    In his work for Defendants, Plaintiff did not exercise discretion and
20
     independent judgment with respect to matters of significance.
21
22          44.    Plaintiff’s primary duty was not the management of the enterprise in which

23   he was employed or any recognized department of the enterprise.
24
            45.    From the beginning of Plaintiff’s employment through the present day,
25
     Defendants failed to properly compensate him for any of his overtime hours.
26
27          46.    At all relevant times, Defendants controlled Plaintiff’s schedules.

28
                                                     -7-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 8 of 16




            47.      At all relevant times, Plaintiff was economically dependent on Defendants.
 1
 2          48.      At all relevant times, Defendants did not pay Plaintiff one and one-half
 3   times his regular rates of pay for time spent working in excess of 40 hours in a given
 4
     workweek.
 5
            49.      During the time that Plaintiff worked for Defendants, Plaintiff regularly
 6
 7   worked in excess of 40 hours in a given workweek without receiving any overtime
 8   premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).
 9
            50.      During the time that Plaintiff worked for Defendants, Plaintiff regularly
10
     worked in excess of 40 hours in a given workweek without receiving one and one-half
11
12   times his regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).

13          51.      For the final two weeks that Plaintiff worked Defendants, Plaintiff worked
14
     approximately 60 hours per week.
15
            52.      For the final two weeks that Plaintiff worked for Defendants, Defendants
16
17   paid Plaintiff no wages whatsoever.

18          53.      As a result of not having paid any wage whatsoever to Plaintiff during his
19
     final two weeks with Defendants, Defendants failed to pay the applicable minimum wage
20
     to Plaintiff.
21
22          54.      As a result of Defendants’ willful failure to compensate Plaintiff any wage

23   whatsoever for such hours worked, Defendants violated 29 U.S.C. § 206(a).
24
            55.      As a result of Defendants’ willful failure to compensate Plaintiff any wage
25
     whatsoever for such hours worked, Defendants violated 29 U.S.C. § 207(a).
26
27
28
                                                   -8-
29
30
       Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 9 of 16




            56.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
 1
 2   whatsoever for such hours worked, Defendants violated the AMWA, A.R.S. § 23-363.
 3          57.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
 4
     whatsoever for such hours worked, Defendants violated the AWA, A.R.S., § 23-351.
 5
            58.    Plaintiff was a non-exempt employee.
 6
 7          59.    At all relevant times, Defendants failed to properly compensate Plaintiff for
 8   any of his overtime hours.
 9
            60.    At all relevant times, Defendants also failed to properly compensate
10
     Plaintiff at the applicable minimum wage for many of his hours worked for Defendants.
11
12          61.    Defendants knew that – or acted with reckless disregard as to whether –

13   their refusal or failure to properly compensate Plaintiff during the course of his
14
     employment would violate federal and state law, and Defendants were aware of the
15
     FLSA minimum wage and overtime requirements during Plaintiff’s employment. As
16
17   such, Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.

18          62.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
19
     of his rights under the FLSA.
20
            63.    Plaintiff is a covered employee within the meaning of the FLSA.
21
22          64.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff

23   of his rights under the FLSA.
24
            65.    Defendants individually and/or through an enterprise or agent, directed and
25
     exercised control over Plaintiff’s work and wages at all relevant times.
26
27
28
                                                  -9-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 10 of 16




            66.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 1
 2   from Defendants compensation for unpaid minimum and overtime wages, an additional
 3   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
 4
     costs of this action under 29 U.S.C. § 216(b).
 5
            67.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 6
 7   from Defendants compensation for unpaid wages, an additional amount equal to twice the
 8   unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees
 9
     and costs of this action under A.R.S § 23-363.
10
            68.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
11
12   from Defendants compensation for his unpaid wages at an hourly rate, to be proven at

13   trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
14
     and his costs incurred under A.R.S. § 23-355.
15
                       COUNT ONE: FAIR LABOR STANDARDS ACT
16                          FAILURE TO PAY OVERTIME
17
            69.    Plaintiff realleges and incorporates by reference all allegations in all
18
19   preceding paragraphs.

20          70.    Plaintiff was a non-exempt employee entitled to statutorily mandated
21   overtime wages.
22
            71.    In a given workweek, Defendants failed to pay one and one-half times the
23
24   applicable regular rate of pay for all hours worked in excess of 40 hours.

25          72.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
26   regular rate for all hours worked in excess of 40 per week in a given workweek,
27
28
                                                 -10-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 11 of 16




     Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours
 1
 2   worked for the duration of his employment, in violation of 29 U.S.C. § 207.
 3          73.    As a result of Defendants’ willful failure to compensate Plaintiff the
 4
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
 5
            74.    As such, the full applicable overtime rate is owed for all hours that Plaintiff
 6
 7   worked in excess of 40 hours per week.
 8          75.    Defendants knew that – or acted with reckless disregard as to whether –
 9
     their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
10
     and Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s
11
12   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.

13          76.    Defendants have and continue to willfully violate the FLSA by not paying
14
     Plaintiff a wage equal to one and one-half times the applicable regular rate of pay for all
15
     time Plaintiff spent working for Defendants.
16
17          77.    Plaintiff is therefore entitled to compensation one and one-half times his

18   regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
19
     proven at trial, plus an additional equal amount as liquidated damages, together with
20
     interest, costs, and reasonable attorney fees.
21
22          WHEREFORE, Plaintiff, Wesley Crouch, respectfully requests that this Court

23   grant the following relief in Plaintiff’s favor, and against Defendants:
24
            A.     For the Court to declare and find that the Defendants committed one of
25
                   more of the following acts:
26
27
28
                                                 -11-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 12 of 16




                  i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
 1
 2                            by failing to pay proper minimum wages;
 3               ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.
 4
                              § 207(a) by willfully failing to pay proper overtime wages;
 5
           B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
 6
 7                     determined at trial;
 8         C.          For the Court to award compensatory damages, including liquidated
 9
                       damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
10
           D.          For the Court to award prejudgment and post-judgment interest;
11
12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

13                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
14
                       forth herein;
15
           F.          Such other relief as this Court shall deem just and proper.
16
17                         COUNT TWO: FAIR LABOR STANDARDS ACT
                              FAILURE TO PAY MINIMUM WAGE
18
19         78.         Plaintiff realleges and incorporates by reference all allegations in all

20   preceding paragraphs.
21         79.         As a result of not paying Plaintiff any wage whatsoever for the final two
22
     weeks of his employment, Defendant willfully failed or refused to pay Plaintiff the
23
24   FLSA-mandated minimum wage.

25         80.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
26   required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).
27
28
                                                     -12-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 13 of 16




            81.         Plaintiff is therefore entitled to compensation for the full applicable
 1
 2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
 3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
 4
            WHEREFORE, Plaintiff, Wesley Crouch, respectfully requests that this Court
 5
     grant the following relief in Plaintiff’s favor, and against Defendants:
 6
 7          A.          For the Court to declare and find that the Defendants committed one of
 8                      more of the following acts:
 9
                   i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
10
                               206(a), by failing to pay proper minimum wages;
11
12                ii.          Willfully violated minimum wage provisions of the FLSA, 29

13                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
14
            B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
15
                        determined at trial;
16
17          C.          For the Court to award compensatory damages, including liquidated

18                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
19
            D.          For the Court to award prejudgment and post-judgment interest;
20
            E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
21
22                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

23                      forth herein;
24
            F.          Such other relief as this Court shall deem just and proper.
25
                         COUNT THREE: ARIZONA MINIMUM WAGE ACT
26                           FAILURE TO PAY MINIMUM WAGE
27
28
                                                      -13-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 14 of 16




            82.         Plaintiff realleges and incorporates by reference all allegations in all
 1
 2   preceding paragraphs.
 3          83.         As a result of not paying Plaintiff any wage whatsoever for the final two
 4
     weeks of his employment, Defendant willfully failed or refused to pay Plaintiff the
 5
     Arizona minimum wage.
 6
 7          84.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
 8   required minimum wage rate violated the AMWA, 23-363.
 9
            85.         Plaintiff is therefore entitled to compensation for the full applicable
10
     minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
11
12   twice the underpaid wages as liquidated damages, together with interest, reasonable

13   attorney’s fees, and costs.
14
            WHEREFORE, Plaintiff, Wesley Crouch, respectfully requests that this Court
15
     grant the following relief in Plaintiff’s favor, and against Defendants:
16
17          A.          For the Court to declare and find that the Defendant committed one of more

18                      of the following acts:
19
                   i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
20
                               363, by failing to pay proper minimum wages;
21
22                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.

23                             § 23-363 by willfully failing to pay proper minimum wages;
24
            B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
25
                        determined at trial;
26
27
28
                                                      -14-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 15 of 16




            C.     For the Court to award compensatory damages, including liquidated
 1
 2                 damages pursuant to A.R.S. § 23-364, to be determined at trial;
 3          D.     For the Court to award prejudgment and post-judgment interest;
 4
            E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 5
                   action pursuant to A.R.S. § 23-364 and all other causes of action set forth
 6
 7                 herein;
 8          F.     Such other relief as this Court shall deem just and proper.
 9
                           COUNT FOUR: ARIZONA WAGE ACT
10                      FAILURE TO PAY WAGES DUE AND OWING
11
            86.    Plaintiff realleges and incorporates by reference all allegations in all
12
     preceding paragraphs.
13
14          87.    As a result of the allegations contained herein, Defendants did not

15   compensate Plaintiff wages due and owing to him.
16
            88.    Defendants engaged in such conduct in direct violation of A.R.S. § 23-350.
17
            89.    As such, unpaid wages for such time Plaintiff worked are owed to Plaintiff
18
19   for the entire time he was employed by Defendants.

20          90.    Defendants knew that – or acted with reckless disregard as to whether –
21   their refusal or failure to properly compensate Plaintiff over the course of his
22
     employment would violate federal and state law, and Defendants were aware of the
23
24   Arizona Wage Act’s requirements during Plaintiff’s employment. As such, Defendants’

25   conduct constitutes a willful violation of the Arizona Wage Act.
26
27
28
                                                 -15-
29
30
      Case 3:20-cv-08120-MTL Document 1 Filed 05/26/20 Page 16 of 16




            91.    Plaintiff is therefore entitled to compensation for his unpaid wages at an
 1
 2   hourly rate, to be proven at trial, in an amount that is treble the amount of his unpaid
 3   wages, plus interest thereon, and his costs incurred.
 4
            WHEREFORE, Plaintiff, Wesley Crouch, requests that this Court grant the
 5
     following relief in Plaintiff’s favor, and against Defendants:
 6
 7          A.     For the Court to declare and find that the Defendants violated the unpaid
 8                 wage provisions of A.R.S. § 23-350, et seq., by failing to pay wages due
 9
                   and owing to Plaintiff;
10
            B.     For the Court to award an amount that is treble Plaintiff’s unpaid wages
11
12                 pursuant to A.R.S. § 23-355, in amounts to be determined at trial;

13          C.     For the Court to award prejudgment and post-judgment interest on any
14
                   damages awarded;
15
            D.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of
16
17                 the action and all other causes of action set forth in this Complaint; and

18          E.     Such other relief as this Court deems just and proper.
19
                                     JURY TRIAL DEMAND
20
            Plaintiff hereby demands a trial by jury on all issues so triable.
21
22          RESPECTFULLY SUBMITTED this 26th day of May, 2020.
23
24                                                      BENDAU & BENDAU PLLC

25                                                      By: /s/ Christopher J. Bendau
26                                                      Clifford P. Bendau, II
                                                        Christopher J. Bendau
27                                                      Attorney for Plaintiff

28
                                                 -16-
29
30
